DATE October 9, 2018                                  CASE NUMBER 1:18cr83
LOCATION Beaumont Division
 JUDGE         Keith F. Giblin                        USA vs Juan Carlos Saucedo-Meza
DEPUTY CLERK Sherré White
RPTR/ECRO Sherré White                                AUSA Assigned: Chris Tortorice
USPO        Mark Goforth/Carl Tucker                  AUSA Appeared: Chris Tortorice
BEGIN       2:02 p.m. END: 2:10 p.m.                  Deft Atty: N/A
COURT TIME: 8 mins
Interpreter: Luis Garcia
                                                  INITIAL APPEARANCE

U. . . Interpreter, Luis Garcia, sworn by the court

U         Dft appears with out counsel -

U         Appears on:G Complaint U Indictment G Information G Violation of probation G Violation of Supervised
          Release
U         Date of arrest: 10/9/2018


U. . . Dft       U sworn                          U physically/mentally ready             U stated name for the record
                 U advised of charges             U advised of maximum penalties           U advised of right to remain silent;
                 U advised of right to counsel    U rec'd copy of the charges;                discussed charges w/ cnsl;
                 U charges read

Attorney Status:
U...... Defendant advises the court that she/he is unable to retain counsel,
U...... Financial Affidavit executed the court finds the defendant is indigent and unable to retain counsel
U...... The Court appoints the Federal Public Defender to represent the defendant in this matter
.....   The Court appoints Counsel from the CJA Panel
U .....   Order Appointing John McElroy

Additional Hearings:
. . . . . Preliminary Hearing is scheduled for:
U. . . . Arraignment is scheduled for: October 10, 2018 at 1:30 p.m.
U. . . . Detention hearing is scheduled for: October 10, 2018 at 1:30 p.m.


Orders:
. . . . . $ _________________________ Unsecured Appearance Bond
. . . . . Order Setting Conditions of Release
U... . . Order of Temporary Detention

Custody Status:
...         Defendant released on bond and conditions
U . . . . .Defendant remanded back into the custody of the US Marshal pending additional hearings before this court


U         Minutes filed
